   Case: 1:20-cv-07196 Document #: 113 Filed: 06/11/21 Page 1 of 6 PageID #:4971




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

MARIO TRICOCI HAIR SALONS &     )
DAY SPAS, LLC d/b/a Tricoci Salon and
                                )
Spa, an Illinois corporation,   )
                                )                    Case No. 20-cv-07196
                Plaintiff,      )
                                )                    Honorable Matthew F. Kennelly
          v.                    )
                                )                    Hon. Mag. Gabriel A. Fuentes
CLAUDIA POCCIA and MOLLY SLOAT, )
                                )
                Defendants.     )


       MS. POCCIA’S MOTION FOR ENTRY OF PRELIMINARY INJUNCTION

       As set forth in her opposition to Plaintiff Tricoci’s amended motion for preliminary

injunction (ECF No. 94), in an effort to narrow the issues at the preliminary injunction hearing

scheduled for June 18, 2021, and without any admission of liability, Ms. Poccia, through her

counsel, hereby respectfully asks that the Court enter the below proposed order regarding her

obligations with respect to information Tricoci claims is at issue in this action. Ms. Poccia

maintains that she has no interest in using, disclosing, or possessing any information belonging to

Tricoci that Tricoci claims is confidential or trade secret protected and therefore has long been

willing to agree to an injunction giving Tricoci nearly all of the injunctive components it seeks.

Tricoci has to this point been unwilling to agree to anything that would not contain some form of

non-compete terms for Ms. Poccia. Ms. Poccia will not agree to an injunction tantamount to an

overbroad non-compete restriction but is willing to agree to all other material components of

Tricoci’s injunction request.

       Stated differently, Tricoci asks that this Court order that Ms. Poccia be barred from

working for “Fekkai, Fekkai-affiliate entities, or any other direct competitor until such time as
   Case: 1:20-cv-07196 Document #: 113 Filed: 06/11/21 Page 2 of 6 PageID #:4972




Tricoci’s confidential and trade secret information [Ms. Poccia] acquired no longer has value.”

(ECF No. 58 (emphasis added).) But this request is not supported by law or logic, nor warranted

by the facts. Indeed, as Tricoci correctly notes, the purpose of a preliminary injunction “is to

preserve the status quo until a decision on the merits can be entered.” (Id. p. 2.) The “status quo”

would not be “preserved” if Ms. Poccia was ordered to quit a position she has been in in one form

or another since before Tricoci even initiated this action.

       Ms. Poccia further emphasizes that the proposed order set forth below tracks and

substantially conforms to Tricoci’s prayer for relief set forth in its amended motion for preliminary

injunction filed on April 19, 2021 (ECF No. 58), with the exception of Parts D and E of Tricoci’s

injunction requests, which would indefinitely bar Ms. Poccia from performing work for Fekkai or

any entity deemed by Tricoci to be a competitor of Tricoci. Indeed, several components of the

proposed order are more onerous, by setting forth specific parameters regarding how the parties

will locate and destroy any claimed Tricoci confidential or trade secret information.

       Accordingly, to narrow the issues before the Court and for efficiency and economy, Ms.

Poccia respectfully asks that the Court enter the proposed order attached to this Motion.
Case: 1:20-cv-07196 Document #: 113 Filed: 06/11/21 Page 3 of 6 PageID #:4973




                                         Respectfully Submitted,

                                         /s/ Melissa L. McDonagh

                                         James M. Witz
                                         Colton D. Long
                                         LITTLER MENDELSON, P.C.
                                         321 North Clark Street, Suite 1100
                                         Chicago, IL 60654
                                         (312) 372-5520
                                         jwitz@littler.com
                                         clong@littler.com

                                         Melissa McDonagh
                                         LITTLER MENDELSON, P.C.
                                         One International Place
                                         Suite 2700
                                         Boston, MA 02110
                                         (617) 378-6000
                                         mmcdonagh@littler.com
                                         Attorneys for Claudia Poccia
   Case: 1:20-cv-07196 Document #: 113 Filed: 06/11/21 Page 4 of 6 PageID #:4974




                                 CERTIFICATE OF SERVICE

       I hereby certify that, on June 11, 2021, I caused the foregoing Motion for Entry of

Preliminary Injunction to be filed with the Clerk of the Court using the ECF filing system, which

electronically served counsel for all parties of record in the above-captioned action.



                                                             /s/ Melissa L. McDonagh
                                                             One of Defendant’s Attorneys
   Case: 1:20-cv-07196 Document #: 113 Filed: 06/11/21 Page 5 of 6 PageID #:4975




                   [PROPOSED] PRELIMINARY INJUNCTION ORDER

       This cause coming to be heard on Mario Tricoci Hair Salons & Day Spas, LLC d/b/a

Tricoci Salon and Spa’s (“Tricoci”) Amended Motion for Preliminary Injunction (the “Motion”),

due notice having been given, and the Court being fully advised in the premises and without

admission of liability on the merits and with full reservation of rights to all parties, it is hereby

ordered as follows:

        A.      Defendant Poccia, without admission of liability, is enjoined and restrained from
using, disclosing, misappropriating, relying on, copying, or transferring Tricoci’s confidential and
trade secret information, through the final disposition of this matter or until further order of the
Court, whichever is earliest;
        B.     Defendant Poccia, without admission of any unlawful conduct or misappropriation,
must return to Tricoci any and all Tricoci confidential and trade secret information to the extent
any is within her possession, custody, or control, including, but not limited to, any and all copies
or reproductions of any document, communication or tangible item that contains any Tricoci
confidential or trade secret information currently in the possession, custody, or control of Poccia,
or anyone authorized to act on her behalf within 21 days of entry of this order. For avoidance of
doubt and mitigation of any disputes, Tricoci must also itemize any tangible things it claims is
within Ms. Poccia’s possession, custody, or control that constitute trade secret or confidential
information within seven (7) days from the entry of this order (this itemization requirement does
not limit what Ms. Poccia must return but is ordered to ensure Ms. Poccia properly identifies and
returns any such information Tricoci believes is or may be at issue);
        C.      Defendant Poccia, without admission of any unlawful conduct or misappropriation,
must destroy any and all Tricoci confidential and trade secret information, including, but not
limited to, any and all copies or reproductions of any document, communication or tangible item
that contains any Tricoci confidential or trade secret information currently in the possession,
custody, or control of Poccia, or anyone authorized to act on her behalf. To accomplish this
destruction, Tricoci and Ms. Poccia must meet and confer within seven (7) days from the date of
this order and agree on a third-party vendor to perform the actions set forth above. The parties
must then deliver a status report within ten (10) days from the date of this order that sets forth the
vendor selected, the procedures for identifying such information, and the timeframe for
accomplishing destruction of such information, with such timeframe not to exceed thirty (30) days
from the date of this order;
         D.      Defendant Poccia, without admission of any unlawful conduct or misappropriation,
is enjoined and restrained from directly or indirectly soliciting or inducing or attempting to solicit
or induce any employee of Tricoci to leave the employment of Tricoci during the time this Order
is in effect or until the Court orders otherwise, whichever is earlier.
  Case: 1:20-cv-07196 Document #: 113 Filed: 06/11/21 Page 6 of 6 PageID #:4976




Dated:_______, 2021                  ____________________________________
                                           Honorable Matthew F. Kennelly
